Settle, J.
We have examined the record with the care which the importance of the case demands, and find no error which entitlés the prisoner to a venire de novo.
The chief ground assigned for error in this Court is found in the response of his Honor to a prayer for instructions; in which he states, that he refused to instruct the jury that they ought not to convict on a simple confession, for the reason that if they believed in the truth of the confession, it was their duty to convict; and secondly, because in this case there was much corroborating testimony, and the proposition was a mere abstraction.
*251We think his Honor was correct in refusing to charge a. proposition, which, to use his own language, was a mere abstraction. It was his duty not only to refuse the prayer of the prisoner, but also to call the attention of the jury to the-fact that there were circumstances which the State relied upon, as corroborating the theory of the prisoner’s guilt.
We do not think that the charge, fairly construed, intimates any opinion as to the weight which the jury should, give to the corroborating testimony.
There is no error.
Let this be certified, &c.
Per Curiam.
Judgment affirmed..